 350DECISIONSOF NATIONALLABOR RELATIONS BOARDJerry C. Wilson, Curtis Wilsonand RodneyV. Wilsond/b/aWilson&SonsandInternational Brother-hood of ElectricalWorkers, LocalUnionNo. 543,AFL-CIO. Cases 21-CA-9558 and 21-CA-9952September24, 1971DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERSFANNING AND JENKINSUpon charges filed on September 30, 1970, andApril 16, 1971, by International Brotherhood ofElectricalWorkers, Local Union No. 543, AFL-CIO,herein called the Union, and duly served on Jerry C.Wilson, Curtis Wilson and Rodney V. Wilson d/b/aWilson & Sons, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 21, issuedan Order Consolidating Cases, Consolidated Com-plaint, and Notice of Hearing on May 27, 1971,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charges, and the Order Consolidating Cases,ConsolidatedComplaint and Notice of Hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, theconsolidated complaint alleges, in substance, that onOctober 17, 1969, the Respondent and Union enteredintoa collective-bargaining agreement, effectiveOctober 17, 1969, through March 31, 1972, withprovision for automatic yearly extension, in which theRespondent agreed to recognize the Union as thecollective-bargaining representativeofallof itsemployees in the following appropriate unit of:All construction and maintenance employees,performing work within the approved jurisdictionof the Union, including all foremen, all workingforemen, technicians, journeymen linemen, equip-ment operators, splicers, groundmen, utility men,and apprentices, employed by the Employer;excluding all office and clerical employees, profes-sionalemployees, guards, and supervisors asdefined in the Act.The consolidated complaint further alleges thatcommencing on or about April 1, 1970, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively in goodfaithwith the Union with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment of the employees in theunit, and that the Respondent did, without priornotification to the Union, change the terms andconditions of employment of said employees byengaging in conduct which includes, but is not limitedto,discontinuance of contributions to the HarrisonElectricalWorkers Trust Fund and National Electri-calBenefit Fund, herein called the Trust Funds,required by the collective-bargaining agreement andrefusal to deduct dues from the earnings of saidemployees and remit these dues to the Union, asrequired by said agreement. The Respondent failed tofile an answer to the consolidated complaint.On July 14, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment based upon the Respondent's failure to filea timely answer as required by Sections 102.20 and102.22 of the Board's Rules and Regulations. Subse-quently, on July 19, 1971, the Board issued an ordertransferring the proceeding to the Board and a NoticeTo Show Cause why the General Counsel's Motionfor Summary Judgment should not be granted. TheRespondent failed to file a response to Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTIONFOR SUMMARYJUDGMENTSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by the Board,unless good cause to the contrary is shown.TheOrderConsolidatingCases,ConsolidatedComplaint and Notice of Hearing served on theRespondent specifically stated that unless an answerwas filed to the consolidated complaint within 10 daysfrom the service thereof, "all of the allegations in saidConsolidatedComplaint shall be deemed to beadmitted to be true and may be so found by the193 NLRB No. 51 WILSON & SONS351Board."The Respondent did not file an answer to theconsolidated complaint within 10 days from theservice of the consolidated complaint, or at any othertime.No good cause to the contrary having beenshown,in accordance with the rule set forth above,the allegations in the consolidated complaint againstthe Respondent are deemed to be admitted to be true.Accordingly,we find as true all the allegations of thecomplaint against the Respondent.'We shall,accord-ingly, grant the Motion for Summary Judgment.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material herein,Respondent,Jerry C.Wilson,CurtisWilson and Rodney V. Wilsoncopartners doing business under the trade name andstyle ofWilson & Sons with its principal place ofbusinessat 1817 Nordic Place, Orange, California,has been engaged in the business of installing cabletelevision antennasystems.During calendaryear 1970,Respondent, in thenormal course and conduct of its business operations,performed services valued in excess of $50,000 forcustomers located outside the State of California.We find,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers,Local Union No. 543, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The UnitThe following employees of the Respondent consti-tuteaunit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All construction and maintenance employees,performing work within the approved jurisdictionof the Union,including all foremen,allworkingforemen,technicians,journeymen linemen,equip-ment operators,splicers, groundmen,utilitymen,and apprentices,employed by the Employer;excluding all office and clerical employees,profes-sionalemployees,guards, and supervisors asdefined inthe Act.The Unionhas been the collective-bargainingrepresentative of the employees in said unit sinceOctober 17,1969, when the Respondent and Unionexecuted the collective-bargaining agreement effec-tiveOctober 17, 1969, through March 31, 1972, andthe Union continues to be such exclusive representa-tive withinthe meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about April 1, 1970, and at alltimes thereafter,the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit.Commencing on orabout April1,1970, and continuing at all timesthereafter to date,the Respondent has refused, andcontinues to refuse,to bargain in good faith with theUnion with respect to rates of pay, wages,hours ofemployment,and other terms and conditions ofemployment of the employees in said unit,and did,without prior notification to the Union,change theterms and conditions of employment of said employ-ees by engaging in conduct which includes,but is notlimited to,discontinuance of contributions to theTrust Funds,required by the collective-bargainingagreement,and refusal to deduct dues from theearnings of said employees and remit these dues to theUnion,as required by said agreement.Accordingly,we find that the Respondent has, sinceApril 1,1970, and at all times thereafter,refused tobargain collectively in good faith with the Union withrespect to rates of pay,wages,hours of employment,and other terms and conditions of employment of theemployees in the appropriate unit,that the Respon-dent did,without prior notification to the Union,change the terms and conditions of employment ofsaidemployees by engaging in conduct whichincludes, but is not limited to, discontinuance ofcontributions to the Trust Funds required by thecollective-bargaining agreement and refusal to deductdues from the earnings of said employees and remitthesedues to the Union, as required by saidagreement, and that,by such refusal and unilateralconduct,theRespondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the Act.IV.THE EFFECTOF THE UNFAIR LABORPRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIVerve Records, Inc,127 NLRB 1045,Liquid Carbonic Corporation,116NLRB 795. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act,we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepoliciesof the Act.As the Respondent on or about April 1, 1970, and atall times thereafter, refused and still refuses to bargainin good faith with the Union with respect to rates ofpay, wages, hours of employment, and other termsand conditions of employment of the employees in theappropriate unit, and did, without prior notificationto the Union, change the terms and conditions ofemployment of said employees by engaging inconductwhich includes, but is not limited to,discontinuance of contributions to the Trust Funds,required by the collective-bargaining agreement, andrefusal to deduct dues from the earnings of saidemployees and remit these dues to the Union, asrequired by said agreement, we shall order that theRespondent recognize and deal with the Union as theexclusive bargaining representative of its employeesin the appropriate unit, by honoring the agreementexecuted by it on October 17, 1969,in all its terms. Inhonoring said agreement,Respondent shall makecontributions to the Trust Funds required by thecollective-bargaining agreement and deduct duesfrom the earnings of said employees and remit thesedues to the Union, as required by said agreement.The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Respondent, Jerry C. Wilson, Curtis Wilsonand Rodney V. Wilson d/b/a Wilson & Sons, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.International Brotherhood of Electrical Work-ers,LocalUnion No. 543, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.All construction and maintenance employees,performing work within the approved jurisdiction oftheUnion, including all foremen, all working fore-men, technicians,journeymen linemen,equipmentoperators, splicers, groundmen, utilitymen, andapprentices, employed by the Employer; excluding alloffice and clerical employees, professional employees,guards, and supervisors as defined in the Actconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since October 17, 1969, the above-named labororganization has been the exclusive representative ofall employees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on or about April I, 1970, and at alltimes thereafter, to bargain collectively in good faithwith the above-named labor organization with respectto rates of pay, wages, hours, and other terms andconditionsof employment of the employees ofRespondent in the appropriate unit and, without priornotification to the Union, by changing the terms andconditions of employment of said employees byengaging in conduct which includes, but is not limitedto,discontinuance of contributions to the TrustFunds, required by the collective-bargaining agree-ment,and refusal to deduct dues from the earnings ofsaid employees and remit these dues to the Union, asrequired by said agreement, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that Respondent,Jerry C.Wilson,CurtisWilson andRodney V.Wilsond/b/aWilson &Sons,itsagents, successors, andassigns,shall:1.Cease and desist from:(a)Refusing to bargain in good faith with theInternationalBrotherhood of ElectricalWorkers,Local Union No. 543, AFL-CIO,concerning rates ofpay, wages,hours,and other terms and conditions ofemployment of the employees in the appropriate unit,and disregarding or refusingto carry out any of theterms of the collective-bargaining agreement executedby theRespondent on October17, 1969.(b) In any likeor related manner interfering with, WILSON & SONSrestraining,or coercingemployeesin the exercise ofthe rights guaranteed them in Section7 of the Act.2.Takethe following affirmative actionwhich theBoard finds will effectuate the policiesof the Act:(a) Bargain with the above-named labor organiza-tion as the exclusive representative of all employees inthe aforesaid appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditions ofemployment, and honor and comply with all terms oftheagreement executed by the Respondent onOctober 17, 1969.(b)Make payments into the Harrison ElectricalWorkers Trust Fund and National Electrical BenefitFund required by the collective-bargaining agreementand deduct dues from the earnings of said employeesand remit these dues to the Union, as required by saidagreement.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to compute the amount ofpayments due to the Harrison Electrical WorkersTrust Fund and National Electrical Benefit Fund andthe amount of dues deduction from the earnings ofsaid employees, as required by the collective-bargain-ing agreement.(d) Post at its Orange, California, place of businesscopies of the attached notice marked "Appendix." 2Copies of said notice, on forms provided by theRegional Director for Region 21, after being dulysignedbyRespondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.2 In the event that this Order is enforced by a Judgmentof a UnitedStatesCourtof Appeals,the words in the noticereading "POSTED BYORDEROF THE NATIONAL LABOR RELATIONSBOARD" shall bechanged toread "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD"APPENDIX353NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Interna-tional Brotherhood of Electrical Workers, LocalUnionNo. 543, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT refuse to recognize or deal withthe above-named Union, as the exclusive bargain-ing representative of the employees in the bargain-ing unit described below, by disregarding orrefusing to carry out the terms of the collective-bargaining agreement executed by us on October17, 1969, with said Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL bargain with the above-named Union,as the exclusive representative of all employees inthe bargaining unit described below, with respectto rates of pay, wages, hours, and other terms andconditions of employment. The bargainingunit is:All construction and maintenance employ-ees,performing work within the approvedjurisdictionof the Union, including allforemen, all working foremen, technicians,journeymenlinemen,equipment operators,splicers, groundmen, utility men, and appren-tices, employed by the Employer; excludingall office and clerical employees, professionalemployees, guards, and supervisors as de-fined in the Act.WE WILL make payments into the HarrisonElectricalWorkers Trust Fund and NationalElectrical Benefit Fund required by the collective-bargaining agreement and deduct dues from theearnings of said employees and remit these dues tothe Union, as required by said agreement. 354DECISIONS OF NATIONAL LABORRELATIONS BOARDJERRY C. WILSON,This is an official notice and must not be defaced byCURTISWILSON ANDanyone.RODNEY V. WILSONThis notice must remain posted for 60 consecutiveD/B/A WILSON & SONSdays from the date of posting and must not be altered,(Employer)defaced, or covered by any other material.Any questions concerning this notice or complianceDatedBywith its provisions may be directed to the Board's(Representative)(Title)Office,Room 600, Eastern Columbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5254.